Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 1 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 2 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 3 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 4 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 5 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 6 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 7 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 8 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 9 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 10 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 11 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 12 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 13 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 14 of 15
Case 8:18-bk-10013-MW   Doc 98 Filed 04/30/19 Entered 04/30/19 22:48:51   Desc
                        Main Document    Page 15 of 15
